Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of applicant’s amendment filed on June 13, 2022. Claims 1, 3 and 20 have been amended. Claims 1-20 are pending. 

Claim Rejections - 35 USC § 101
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-18 of copending Application No. 17/472920 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application would be anticipated by the claims of the co-pending application (see Table below).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
17/473914 (Instant Application)
17/473920 (Co-Pending Application)
Claim 1: A multi-channel power supply system comprising: a power supply circuit configured to generate a drive signal for powering a plurality of color channels based on an input power signal; a first current control circuit coupled to a first color channel of the plurality of color channels and configured to adjust a first channel current of the first color channel based on the drive signal and a first reference signal; the first current control circuit comprising: a voltage-controlled resistor (VCR) having a variable resistance; and an error amplifier configured to maintain the VCR in an ohmic region and to adjust the first channel current based on a current of the first color channel by dynamically adjusting a resistance of the VCR; and a channel controller configured generate the first reference signal based on a color temperature according to a black body curve.
Claim 1: A multi-channel power supply system comprising: a power supply circuit configured to generate a drive signal for powering a plurality of color channels based on an input power signal; a first current control circuit coupled to a first color channel of the plurality of color channels and configured to adjust a first channel current of the first color channel based on the drive signal and a first reference signal, and to generate a feedback signal to control the drive signal of the power supply circuit; and a channel controller configured generate the first reference signal based on a color temperature according to a black body curve.
Claim 3: The multi-channel power supply system of claim 1, wherein the first current control circuit comprises: a current sensor configured to sense a first current of the first color channel and to generate a first sense signal; an error amplifier configured to receive the first sense signal and the first reference signal, and to generate the feedback signal based on a difference between the first reference signal and the first sense signal; and a voltage-controlled resistor (VCR) configured to adjust the first channel current by dynamically adjusting a resistance of the VCR based on the feedback signal.
Claim 20: A multi-channel power supply system comprising: a power supply circuit configured to generate a drive signal for powering a plurality of color channels based on an input power signal, the plurality of color channels comprising a red color channel, a blue color channel, and a green color channel; a first current control circuit coupled to the green color channel and configured to adjust a first channel current of the green color channel based on the drive signal and a first reference signal; the first current control circuit comprising: a voltage-controlled resistor (VCR) having a variable resistance; and an error amplifier configured to maintain the VCR in an ohmic region and to adjust the first channel current based on a current of the first color channel by dynamically adjusting a resistance of the VCR; a second current control circuit coupled to the blue color channel and configured to adjust a second channel current of the blue color channel based on the drive signal and a second reference signal; a third current control circuit coupled to the red color channel and configured to adjust a third channel current of the red color channel based on the drive signal and a third reference signal; and a channel controller configured generate the first, second, and third reference signals based on a color temperature according to a black body curve.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 12-13, 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over LIM (Pub. No.: US 2015/0116379), in view of Sadwick (Pub. No.: US 2019/0320515).
Regarding Claim 1, LIM teaches, in Figure 9, a multi-channel power supply system comprising: a power supply circuit (100) configured to generate a drive signal for powering a plurality of channels (CHn-CH1) based on an input power signal; a first current control circuit (210-n) coupled to a first channel of the plurality of channels and configured to adjust a first channel current of the first channel based on the drive signal and a first reference signal ((CPWAM), [0041]); the first current control circuit comprising: a voltage-controlled resistor (VCR) (Qn) having a variable resistance; and an error amplifier (AMPn) configured to adjust the first channel current based on a current of the first color channel by dynamically adjusting a resistance of the VCR (as the current through first channel changes, the sensed signal is fed back into the error amplifier to adjust the base current of the VCR)([0067]); and a channel controller (220) configured generate the first reference signal based on a color temperature according to a black body curve ([0008, 0043]).
LIM teaches a plurality of channels (CHn-CH1). LIM does not explicitly teach a color channel. Sadwick, in the same field of endeavor, teaches (see Figure 36) a multi-channel LED lighting system comprising a blue, red and green colored channel ([0137]). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the multi-channel power supply taught by LIM by using the colored channels as taught by Sadwick, to efficiently modify the overall color temperature of the lighting output to suit a user’s desires.
LIM does not teach the VCR being maintained in the ohmic region. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the multi-channel power supply taught by LIM by maintaining the VCR in the ohmic region, since it is known in the art to operate a transistor in the ohmic region to use it as an amplifier.
Regarding Claim 2, LIM, in view of Sadwick, teaches the multi-channel power supply system of claim 1, wherein the first color channel comprises one or more light emitting diodes (LEDs) having a red color, a blue color, or a green color, the one or more LEDs being configured to output a light intensity corresponding to the first channel current (Sadwick, [0137]).
Regarding Claim 3, LIM teaches, in Figure 9, the multi-channel power supply system of claim 1, wherein the first current control circuit further comprises: a current sensor (Rs) configured to sense the first channel current of the first color channel and to generate a first sense signal, wherein the error amplifier (AMPn) is configured to receive the first sense signal and the first reference signal, and to generate a gate control signal based on a difference between the first reference signal and the first sense signal; and wherein the VCR (Qn) is configured to adjust the first channel current based on the gate control signal.
Regarding Claim 4, LIM teaches, in Figure 9, the multi-channel power supply system of claim 3, wherein the current sensor comprises: a sense resistor (Rs) electrically coupled in series with the VCR and the first color channel. LIM does not teach a current sense circuit configured to generate the first sense signal based on a voltage drop across the sense resistor. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the multi-channel power supply taught by LIM by using a current sense circuit, since it is known in the art to convert sensed current into a voltage measurement to feed into an error amplifier.
Regarding Claim 5, LIM teaches a VCR (Qn). LIM does not teach the resistance range of the VCR. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the multi-channel power supply taught by LIM by using a VCR with a resistance range from 5Ω to 10Ω, since it is a mere matter of design choice and 
Regarding Claim 6, LIM teaches, in Figure 9, the multi-channel power supply system of claim 3, wherein the VCR comprises: a transistor (Qn) having a gate electrically coupled to an output of the error amplifier (AMPn). LIM does not explicitly teach the transistors are FETs or operating the FETs in the ohmic operation region. Sadwick, in the same field of endeavor, teaches the transistors in the multi-channel system are FETs ([0354]). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the multi-channel power supply taught by LIM by using FETs as taught by Sadwick and by operating in the ohmic region, for fast switching applications. 
Regarding Claim 7, LIM teaches, in Figure 9, the multi-channel power supply system of claim 1, wherein the channel controller (220) is further configured to generate the first reference signal based on a dimmer setting from a dimming controller ((GD,LD,CV, Vsync), [0043]).
Regarding Claim 8, LIM teaches, in Figure 9, the channel controller (220) with an external signal (GD, LD, CV) as an input. LIM does not teach wherein the color temperature is based on at least one of a dimmer setting and a time of day, and wherein the channel controller is configured to generate the first reference signal based on the color temperature by referencing a lookup table or formula. Sadwick, in the same field of endeavor, teaches color temperature is based on a dimmer setting ([0227]). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the multi-channel power supply taught by LIM by having the color temperature based on a dimmer setting as taught by Sadwick and to use a lookup table, for residential or workplace settings. It is known in the art to use lookup tables for dimmer lighting applications.
Regarding Claim 9, LIM, in view of Sadwick, teaches the multi-channel power supply system of claim 1, wherein the channel controller comprises: a pulse-width modulation (PWM) generator (221) configured to generate a PWM signal corresponding to the first reference signal ([0071]).  LIM, in view of Sadwick does not explicitly teach a low-pass filter configured to filter the PWM signal to generate the first reference signal. However, prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the multi-channel power supply to include a low-pass filter, to reduce the noise in the circuit.
Regarding Claim 12, LIM (see Figure 9), in view of Sadwick, teaches the multi-channel power supply system of claim 1, further comprising: a second current control circuit (210-2) coupled to a second color channel (CH2) of the plurality of color channels and configured to adjust a second channel current of the second color channel based on the drive signal and a second reference signal; and a third current control circuit (210-1) coupled to a third color channel (CH1) of the plurality of color channels and configured to adjust a third channel current of the third color channel based on the drive signal and a third reference signal, wherein the channel controller (220) is further configured generate the second and third reference signals based on the color temperature ([0008, 0043]).
Regarding Claim 13, LIM, in view of Sadwick, teaches the multi-channel power supply system of claim 12, wherein the first color channel comprises one or more green light emitting diodes (LEDs), wherein the second color channel comprises one or more blue LEDs, and wherein the third color channel comprises one or more red LEDs (Sadwick, [0137]).
Regarding Claims 15-16, LIM (see Figure 9), in view of Sadwick (see Figure 36), teaches a multi-channel power supply system. LIM (as modified by Sadwick) does not explicitly teach the current or forward voltage of each channel in relation to the other channels. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the multi-channel power supply taught by LIM by using a greater channel current and forward voltage for the first color channel, since it is a mere matter of design choice in how the light output is generated, and to create a warmer/cooler white lighting experience for the user.
Regarding Claim 20, LIM teaches, in Figure 9, a multi-channel power supply system comprising: a power supply circuit (100) configured to generate a drive signal for powering a plurality of channels (CHn-CH1) based on an input power signal; a first current control circuit (210-n) coupled to a first channel of the plurality of channels and configured to adjust a first channel current of the first channel based on the drive signal and a first reference signal ((CPWAM), [0041]), the first current control circuit comprising: a voltage-controlled resistor (VCR) (Qn) having a variable resistance; and an error amplifier (AMPn) configured to adjust the first channel current based on a current of the first color channel by dynamically adjusting a resistance of the VCR (as the current through first channel changes, the sensed signal is fed back into the error amplifier to adjust the base current of the VCR); a second current control circuit (210-2) coupled to a second channel (CH2) of the plurality of color channels and configured to adjust a second channel current of the second channel based on the drive signal and a second reference signal; and a third current control circuit (210-1) coupled to a third channel (CH1) of the plurality of channels and configured to adjust a third channel current of the third channel based on the drive signal and a third reference signal; and a channel controller (220) configured generate the first reference signal based on a color temperature according to a black body curve ([0008, 0043]).
LIM teaches a plurality of channels (CHn-CH1). LIM does not explicitly teach a color channel. Sadwick, in the same field of endeavor, teaches (see Figure 36) a multi-channel LED lighting system comprising a blue, red and green colored channel ([0137]). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the multi-channel power supply taught by LIM by using the blue, red and colored channels as taught by Sadwick, to efficiently modify the overall color temperature of the lighting output to suit a user’s desires.
LIM does not teach the VCR being maintained in the ohmic region. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the multi-channel power supply taught by LIM by maintaining the VCR in the ohmic region, since it is known in the art to operate a transistor in the ohmic region to use it as an amplifier.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over LIM (Pub. No.: US 2015/0116379), in view of Sadwick (Pub. No.: US 2019/0320515), further in view of Wang (Patent No.: US 10,136,487).
Regarding Claim 10, LIM, in view of Sadwick, teaches a channel controller (LIM, Figure 9). LIM, in view of Sadwick does not teach the channel controller comprises a digital-to-analog converter (DAC). Wang, in the same field of endeavor, teaches (see Figure 1) a lighting controller (150) comprising a DAC (co l8, lines 52-53). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the multi-channel power supply taught by LIM (as modified by Sadwick) by using a DAC in the controller as taught by Wang, to convert an internal digital signal to analog signal to feed into the signal to the error amplifier (Wang, col 8, lines 52-55).

Claims 11, 14  and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over LIM (Pub. No.: US 2015/0116379), in view of Sadwick (Pub. No.: US 2019/0320515), further in view of Xiong (Patent No.: US 9,125,259).
Regarding Claim 11, LIM teaches, in Figure 9, a voltage generator power supply (100). LIM does not explicitly teach the details of the power supply. Xiong, in the same field of endeavor, teaches (see Figures 1A-1B) a multi-channel power supply system comprising a first rectifier (D18-D21) coupled to a secondary winding (T3a) of the power supply circuit and configured to prevent a reverse current at the first color channel. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the multi-channel power supply taught by LIM by using the power supply circuit as taught by Xiong, for AC powered applications to efficiently regulate the power supplied to the LEDs.
LIM, in view of Sadwick and Xiong, does not explicitly teach a low-pass filter configured to filter the PWM signal to generate the first reference signal. However, prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the multi-channel power supply to include a low-pass filter, to reduce the noise in the circuit.
Regarding Claim 14, LIM teaches, in Figure 9, a voltage generator power supply (100). LIM does not explicitly teach the details of the power supply. Xiong, in the same field of endeavor, teaches (see Figures 1A-1B) a multi-channel power supply system comprising a first rectifier (D18-D21) coupled to a secondary winding (T3a) of the power supply circuit and configured to prevent a reverse current at the first color channel. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the multi-channel power supply taught by LIM by using the power supply circuit as taught by Xiong, for AC powered applications to efficiently regulate the power supplied to the LEDs.
LIM, in view of Sadwick and Xiong,  does not explicitly teach a low-pass filter configured to filter the PWM signal to generate the first reference signal. However, prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the multi-channel power supply to include a low-pass filter, to reduce the noise in the circuit.
Regarding Claim 17, LIM teaches, in Figure 9, a voltage generator power supply (100). LIM does not explicitly teach the details of the power supply. Xiong, in the same field of endeavor, teaches (see Figures 1A-1B) a multi-channel power supply system comprising a voltage regulator(110), and a transformer (T1) having a primary winding (T1P) coupled to the voltage regulator and a secondary winding (T3a) electrically isolated from the primary winding and coupled to the first current control circuit. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the multi-channel power supply taught by LIM by using the power supply circuit as taught by Xiong, for AC powered applications to efficiently regulate the power supplied to the LEDs.
Regarding Claim 18, LIM teaches, in Figure 9, a voltage generator power supply (100). LIM does not explicitly teach the details of the power supply. Xiong, in the same field of endeavor, teaches (see Figures 1A-1B) a multi-channel power supply system comprising a rectifier circuit (108). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the multi-channel power supply taught by LIM by using the power supply circuit as taught by Xiong, for AC powered applications to efficiently regulate the power supplied to the LEDs.
Regarding Claim 19, LIM, in view of Sadwick and Xiong, teaches the multi-channel power supply system of claim 18, wherein the rectifier circuit is a bridge rectifier and the input power signal is an alternating-current (AC) signal (114). LIM, in view of Sadwick and Xiong, does not explicitly teach the rectifier is a bridge rectifier. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the multi-channel power supply taught by LIM (as modified by Sadwick and Xiong) by using a bridge rectifier, since it is known in the art to use bridge rectifier to rectify AC power to DC power in lighting applications.

Response to Arguments
Applicant's arguments filed on June 13, 2022 have been fully considered but they are not persuasive. 
Regarding Claims 1 and 20, Lim teaches, in Figure 9, the first current control circuit comprising: a voltage-controlled resistor (VCR) (Qn) having a variable resistance; and an error amplifier (AMPn) configured to adjust the first channel current based on a current of the first color channel by dynamically adjusting a resistance of the VCR ([0067]).
LIM does not teach the VCR being maintained in the ohmic region. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the multi-channel power supply taught by LIM by maintaining the VCR in the ohmic region, since it is known in the art to operate a transistor in the ohmic region to use it as an amplifier.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEDEI K. HAMMOND whose telephone number is (571)270-7938. The examiner can normally be reached M to F, 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C. Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEDEI K HAMMOND/Primary Examiner, Art Unit 2844